          Case 1:20-cv-05349-VSB Document 28
                                          27 Filed 07/29/20
                                                   07/24/20 Page 1 of 2




July 24, 2020

BY ECF
                                                                       7/29/2020
The Honorable Vernon S. Broderick
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Foley Square, Room 415
New York, NY 10007

       RE:      Joint letter regarding the status of State of New York v. U.S. Dep’t of Homeland
                Security, et al., No. 20 Civ. 5349 (VSB)

Dear Judge Broderick,

       Pursuant to the Court’s Order of July 16, 2020 and Rule 1(A) of the Court’s Individual
Rules & Practices in Civil Cases, the parties submit this joint letter respectfully to request that
the Court hold this case in abeyance for 30 days, with a joint status report to be filed on August
24, 2020.

         On July 13, 2020, Plaintiff filed a complaint and motion for a temporary restraining
order, preliminary injunction, or stay to enjoin the July 6, 2020, U.S. Immigration & Customs
Enforcement Broadcast Message relating to F and M nonimmigrant students. On July 14,
Defendants announced the rescission, on a nationwide basis, of: (1) the July 6 Broadcast
Message; (2) the July 7, 2020 FAQ relating to the July 2020 Guidance; and (3) implementation
of the July 2020 Guidance and related FAQ. On July 15, the parties appeared before the Court
for a status conference. In light of the July 14 rescission, the Court entered an order on July 16
denying Plaintiff’s motion as moot, and directing the parties to submit a joint proposed
stipulation resolving this matter by July 24.

        The parties have conferred and have agreed to request that, instead of entering a
stipulation of dismissal at this time, the Court hold this case in abeyance for thirty days. Plaintiff
believes it cannot currently determine based on publicly-available information that the rescission
announced on July 14 has been fully implemented. This additional time period will allow the
parties to meet and confer regarding whether Defendants’ announcement of the rescission and
actions to date, and any future actions, implementing the rescission have resolved Plaintiff’s
claims, and the parties will provide a status report to the Court on or before August 24, 2020.
          Case 1:20-cv-05349-VSB Document 28
                                          27 Filed 07/29/20
                                                   07/24/20 Page 2 of 2




                                                Respectfully submitted,

LETITIA JAMES                                              AUDREY STRAUSS
Attorney General of the State of New York                  Acting United States Attorney for the
                                                           Southern District of New York

By:      s/ Matthew Colangelo                        By:       s/Jeffrey S. Oestericher
      Matthew Colangelo                                    JEFFREY S. OESTERICHER
      Office of the New York Attorney General              REBECCA S. TINIO
      28 Liberty Street                                    Assistant United States Attorneys
      New York, NY 10005                                   86 Chambers Street, Third Floor
      Tel.: (212) 416-6057                                 New York, New York 10007
      matthew.colangelo@ag.ny.gov                          Tel.: (212) 637-2695/2774
                                                           Jeffrey.Oestericher@usdoj.gov
                                                           Rebecca.Tinio@usdoj.gov
